DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 7, 11, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 7 and 14 are rejected on the statutory double patenting as being patentably indistinct from claims 1, 8 and 15 of U.S. Patent No. 11,159,333. The claim language is identical and is thus the “same invention”.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,159,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is identical except for the inclusion of dependent claims 7 and 14 into the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (US PGPUB No. 2018/0173871) in view of Agarwal et al. (US PGPUB No. 2018/0145970) [hereinafter “Agarwal”].

As per claim 1, Toth teaches an apparatus for generating a registered certified seal (Abstract, registered digital seals), the apparatus comprising at least one processor, and at least one memory having computer coded instructions therein, with the computer instructions configured to, when executed by the processor, cause the apparatus to: receive a request to generate a registered certified seal from an entity, wherein the request comprises a digitally signed entity certifying certificate comprising a public key of a public key-private key pair (Abstract, requesting issuer (CA) to digitally seal issued e-credential (certificate) see [0512]); access certifier entity data of a certification authority identified by the certifying certificate (Abstract, accessing issuer information in identity registry to verify e-credential and seal); verify the digitally signed entity certifying certificate based at least in part on the certifier entity data associated with the certifying certificate and accessed from the certification authority (Abstract, verifying e-credential and seal using information of the issuer stored in the identity registry) see also ([0096]-[0097], using private key to digitally seal and attest to the e-credential of the requester); upon verifying the digitally signed entity certifying certificate, receive seal data comprising a seal data key for a certified seal ([0096], using key to seal and verify seal see also ([0130], signing and sealing e-credential are two steps); and save the seal data for the entity within a digital seal registry, wherein the digital seal registry is searchable based at least in part on at least a portion of the seal data key (Abstract, hashing the sealed e-credential and storing in a registry where it can be search for).
	Toth does not clearly state that an e-credential can be a certificate. Agarwal teaches an e-credential can be a certificate ([0030], a “signed certificate” is the equivalent of an e-credential, i.e. anything that asserts the identity of a user or device).
	At the time of filing, it would have been obvious to combine Toth with the teachings of Agarwal, an e-credential can be a certificate, to apply the proofing, attesting and sealing functions of Toth to a commonly used identity credential.


As per claim 2, the combination of Toth and Agarwal teach the apparatus of Claim 1, wherein the digitally signed entity certifying certificate certifies the entity by the certification authority (Toth; [0049] and [0050], describing well known use of digital certificates as a method of verifying identity) see also (Agarwal; [0005], signed certificates for verified identification).

As per claim 3, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein verifying the digitally signed entity certifying certificate based at least in part on the certifier entity data associated with the certifying certificate comprises: determining whether the entity is authentic based on at least one unique entity identifier ([0049] and [0050], public key or identity bound to certificate and signed by CA); and after determining that the entity is authentic, digitally sign identity entity data comprising the at least one unique entity identifier to generate the entity certifying certificate ([0096]-[0097], using private key to digitally seal and attest to the e-credential of the requestor).

As per claim 5, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein the seal data comprises an electronic seal, seal meta-data, and sealer information indicating at least one of: what the seal is used for, how the seal is used, or a time range the electronic seal is valid (Toth; [0243]-[0250], digital seal issue date and time, along with corresponding inspection keys) see also (Toth; [0539], digital seal with “expiry date” and other metadata).

As per claim 6, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein the seal data key comprises at least one of a seal public key of the certified seal and seal data to uniquely identify the certified seal (Toth; [0096], using public key of digital seal to verify the digital seal).

As per claim 8, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 9, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 10, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.


As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashley et al. (US PGPUB No. 2005/0154889), Toth (US PGPUB No. 2015/0095999), Jones et al. (US PGPUB No. 2009/0327296), Yoshida (JP-2008035019-A), Zhang et al. ("Scheme of Electronic Seal Based on Public Key Infrastructure," 2008 Workshop on Power Electronics and Intelligent Transportation System, 2008, pp. 61-64, doi: 10.1109/PEITS.2008.126), Jian et al. ("Study of an electronic seal system based on elliptic curve cryptography and public-key infrastructure," 2010 2nd International Conference on Future Computer and Communication, 2010, pp. V2-760-V2-763, doi: 10.1109/ICFCC.2010.5497613) and Zhao ("Design of electronic seal system based on PKI," 2011 International Conference on E-Business and E-Government (ICEE), 2011, pp. 1-3, doi: 10.1109/ICEBEG.2011.5881997), all discuss the use of hash/seal key to seal and verify data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 30, 2022